

116 S530 IS: Federal Labor-Management Partnership Act of 2019
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 530IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Schatz (for himself, Mr. Brown, Mrs. Shaheen, Ms. Cortez Masto, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish the Federal Labor-Management Partnership Council.
	
		1.Short
 titleThis Act may be cited as the Federal Labor-Management Partnership Act of 2019.
		2.Establishment of Federal Labor-Management Partnership Council
 (a)In generalSubchapter I of chapter 71 of title 5, United States Code, is amended by adding at the end the following:
				
					7107.Federal Labor-Management Partnership Council
 (a)EstablishmentThere is established a council to be known as the Federal Labor-Management Partnership Council (referred to in this section as the Council).
 (b)MembershipThe Council shall be composed of— (1)the Director of the Office of Personnel Management;
 (2)the Deputy Director for Management of the Office of Management and Budget;
 (3)a deputy secretary (or other officer with agency-wide authority) from each of 2 agencies not otherwise represented on the Council, who shall be appointed by the President;
 (4)the Chairman of the Federal Labor Relations Authority;
 (5)the Director of the Federal Mediation and Conciliation Service;
 (6)2 members who shall be appointed by the President to represent the respective labor organizations representing (as exclusive representatives) the first and second largest numbers of employees subject to this chapter or any other authority permitting employees to select an exclusive representative;
 (7)4 members who shall be appointed by the President to represent labor organizations representing (as exclusive representatives) substantial numbers of employees subject to this chapter or any other authority permitting employees to select an exclusive representative—
 (A)each of whom shall be selected giving due consideration to such factors as the relative numbers of employees represented by the various organizations; and
 (B)not more than 2 of whom may, at any time, be representatives of the same labor organization or council, federation, alliance, association, or affiliation of labor organizations;
 (8)1 member who shall be appointed by the President to represent the organization representing the largest number of senior executives (as that term is defined in section 3132(a)(3)); and
 (9)1 member who shall be appointed by the President to represent the organization representing the largest number of management officials.
 (c)Responsibilities and functionsThe Council shall— (1)advise the President on matters involving labor-management relations in the executive branch;
 (2)support the creation of local labor-management partnership councils that promote partnership efforts in the executive branch;
 (3)collect and disseminate information about and provide guidance on partnership efforts in the executive branch, including the results of those efforts; and
 (4)use the expertise of individuals, both inside and outside the Federal Government, to foster partnership arrangements in the executive branch.
							(d)Administration
 (1)Co-chairsThe Director of the Office of Personnel Management and the Deputy Director for Management of the Office of Management and Budget shall serve as co-chairs of the Council.
 (2)MeetingsThe Council shall meet quarterly and at the call of the co-chairs or a majority of the members of the Council.
							(3)Outside
 inputThe Council— (A)shall seek input from agencies not represented on the Council, particularly smaller agencies;
 (B)may from time to time, in the discretion of the Council, invite experts from the private and public sectors to submit information; and
 (C)shall seek input from companies, nonprofit organizations, State and local governments, employees, and customers of Federal services, as needed.
								(4)Assistance of
 the Office of Personnel ManagementTo the extent permitted by law and subject to the availability of appropriations, the Director of the Office of Personnel Management shall, upon request, provide such staff, facilities, support, and administrative services to the Council as the Director considers appropriate.
							(5)No
 compensationMembers of the Council shall serve without compensation for their work on the Council.
							(6)Cooperation of
 other agenciesEach agency shall, to the extent permitted by law, provide to the Council such assistance, information, and advice as the Council may request.
							(e)General
			 provisions
							(1)Reporting to
 CongressAny reporting to or appearances before Congress that may be requested or required of the Council shall be made by a co-chair of the Council.
							(2)Terms of
 membershipA member appointed under paragraph (3), (6), (7), (8), or (9) of subsection (b) shall be appointed for a term of 3 years, except that any individual chosen to fill a vacancy under any of those paragraphs shall be—
 (A)appointed for the unexpired term of the member replaced; and (B)chosen subject to the same conditions as applied with respect to the original appointment.
								(3)Service after
 expiration of termA member appointed under paragraph (3), (6), (7), (8), or (9) of subsection (b) may serve after the expiration of that member’s term until a successor has taken office, but for not more than 60 days after the term expires.
							(4)Not special
 Government employeesA member who is not otherwise an employee shall not be considered a special Government employee for any purpose.
 (5)No terminationSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.
							7108.Implementation of
 labor-management partnerships throughout the executive branchThe head of each agency that is subject to this chapter or any other authority permitting employees of the agency to select an exclusive representative shall take the following actions:
 (1)Create labor-management partnerships by forming labor-management committees or councils at appropriate levels, or adapting existing committees or councils if such groups exist.
 (2)Involve employees and employee representatives as full partners with management representatives to improve the civil service to better serve the public and carry out the mission of the agency.
 (3)Provide systemic training of appropriate agency employees (including line managers, first-line supervisors, and labor organization representatives) in consensual methods of dispute resolution, such as alternative dispute resolution techniques and interest-based bargaining approaches.
 (4)(A)Allow employees and employee representatives to have pre-decisional involvement in all workplace matters to the fullest extent practicable, without regard to whether those matters are negotiable subjects of bargaining under section 7106.
 (B)Provide adequate information on the matters described in subparagraph (A) expeditiously to employee representatives where not prohibited by law.
 (C)Make a good-faith attempt to resolve issues concerning proposed changes in conditions of employment, including those involving the subjects set forth in section 7106(b)(1), through discussions in the labor-management committees or councils established or adapted by the agency under paragraph (1) of this section.
 (5)Evaluate progress and improvements in organizational performance resulting from the labor-management partnerships described in paragraph (1)..
 (b)Technical and conforming amendmentThe table of sections for chapter 71 of title 5, United States Code, is amended by inserting after the item relating to section 7106 the following:
				7107. Federal Labor-Management Partnership Council.7108. Implementation of labor-management partnerships throughout the executive branch..